Case: 18-13696   Date Filed: 05/10/2019   Page: 1 of 12


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 18-13696
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:09-cv-02308-RAL-MAP



KEITH STANSELL, et al.,

                                               Plaintiff - Appellee,

versus

REVOLUTIONARY ARMED FORCES OF COLUMBIA (FARC), et al.,

                                               Defendants,

SAI ADVISORS INC.,
NOOR PLANTATION INVESTMENTS LLC,
11420 CORP.,

                                               Claimants - Appellants.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (May 10, 2019)
                  Case: 18-13696       Date Filed: 05/10/2019       Page: 2 of 12


Before TJOFLAT, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:

          In 2010, Keith Stansell, Marc Gonsalves, Thomas Howes, Judith Janis—as

personal representative of Thomas Janis’ estate—and Thomas Janis’ surviving

children (collectively, Appellees) obtained a $318 million default judgment against

the Revolutionary Armed Forces of Colombia (FARC) under the Antiterrorism

Act, 28 U.S.C. § 2333. Since then, Appellees have attempted to satisfy that

judgment by seizing “the blocked assets of any [FARC] agency or instrumentality”

pursuant to § 201 of the Terrorism Risk Insurance Act of 2002 (TRIA).1

          On June 28, 2018, the district court issued writs of execution against twelve

properties owned by three Florida corporate entities—SAI Advisors, Inc., Noor

Plantation Investments LLC, and 11420 Corp. (collectively, Claimants)—after

finding that the entities constituted instrumentalities of FARC under TRIA.

Claimants filed a motion to set aside the final judgment pursuant to Federal Rule of

Civil Procedure 60(b), arguing that they are entitled to a hearing in order to prove

1
    Section 201(a) of TRIA reads:
                 Notwithstanding any other provision of law, and except as
                 provided in subsection (b), in every case in which a person has
                 obtained a judgment against a terrorist party on a claim based upon
                 an act of terrorism, or for which a terrorist party is not immune
                 under section 1506(a)(7) of title 28, United States Code, the
                 blocked assets of that terrorist party (including the blocked assets
                 of any agency or instrumentality of that terrorist party) shall be
                 subject to execution or attachment in aid of execution in order to
                 satisfy such judgment to the extent of any compensatory damages
                 for which such terrorist party has been adjudged liable.
                                                  2
                Case: 18-13696       Date Filed: 05/10/2019       Page: 3 of 12


that they are not “agencies or instrumentalities” of FARC. The district court

denied their motion and set a date for the sale of the twelve properties. Claimants

sought a stay of the public sale, which was eventually denied. 2 The properties

were sold on October 26, 2018.

       Claimants appeal the district court’s order denying their Rule 60(b) motion.

Specifically, Claimants ask us to “remand with directions to provide Claimants a

reasonable opportunity to be heard before execution on their properties.” Because

the properties have been sold, this case is moot. We therefore dismiss it for lack of

jurisdiction.

                          I. Factual and Procedural Background

       On February 13, 2003, Stansell, Gonsalves, Howes, and Thomas Janis were

flying over Colombia while conducting counter-narcotics reconnaissance.

Members of FARC shot their plane down and captured the group. FARC members

executed Janis immediately, and held the others hostage for five years.

       After they were rescued, Stansell, Gonsalves, and Howes—along with Janis’

wife, Judith, as personal representative of his estate, and Janis’ surviving

children—filed a complaint against FARC in the United States District Court for

the Middle District of Florida under the Antiterrorism Act, 28 U.S.C. § 2333.


2
  The district court denied the motion for a stay. On appeal, we issued an order temporarily
granting the stay and subsequently lifted the temporary stay. Claimants filed a motion for
reconsideration, which we denied.
                                                3
               Case: 18-13696       Date Filed: 05/10/2019       Page: 4 of 12


FARC representatives failed to appear. Consequently, on June 15, 2010, the

district court entered a $313,030,000 default judgment in favor of Plaintiffs.

“Because of the difficulty inherent in the direct execution of a judgment against a

terrorist organization, Plaintiffs sought to satisfy their award by seizing the assets

of ‘agenc[ies] or instrumentalit[ies]’ of FARC pursuant to § 201(a) of TRIA.”

Stansell et al. v. Revolutionary Armed Forces of Colombia (FARC), et al., 771 F.3d
713, 722 (11th Cir. 2014) (citations omitted). Under TRIA, judgment creditors

may satisfy an Antiterrorism Act judgment if (1) the Department of Treasury’s

Office of Foreign Assets Control (OFAC) blocks properties under Executive Order

13692,3 the Trading with the Enemy Act, or the International Emergency


3
 On March 8, 2015, President Obama issued Executive Order entitled “Blocking Property and
Suspending Entry of Certain Persons Contributing to the Situation in Venezuela,” which
declared a national emergency with respect to the “exacerbating presence of significant public
corruption” in Venezuela and blocked “all property and interests in property that are in the
United States” by “any person” determined by the Treasury:
               (A)     to be responsible for or complicit in, or responsible for
               ordering, controlling, or otherwise directing, or to have
               participated in, directly or indirectly, any of the following in or in
               relation to Venezuela:
               ....
                       (4) public corruption by senior officials within the
                       Government of Venezuela;
               ....
               (C) to be a current or former official of the Government of
               Venezuela;
               (D) to have materially assisted, sponsored, or provided financial,
               material, or technological support for, or goods or services to or in
               support of:
                       (1) a person whose property and interests in property are
                       blocked pursuant to this order; or
                       (2) an activity described in subsection (a)(ii)(A) of this
                       section; or
                                               4
               Case: 18-13696      Date Filed: 05/10/2019      Page: 5 of 12


Economic Powers Act, and (2) the judgment creditors establish that the blocked

properties are owned by the terrorist organization they received a judgment

against, or agents or instrumentalities of that terrorist organization. See § 201(a) of

TRIA, Pub. L. No. 107-297, 116 Stat. 2322 (codified at 28 U.S.C. § 1610 note);

see also Stansell, 771 F.3d at 726. “If the party wishes to execute against the

assets of a terrorist party’s agency or instrumentality, the party must further

establish that the purported agency or instrumentality is actually an agency or

instrumentality.” Stansell, 711 F.3d at 723.

       On May 18, 2018, OFAC blocked the twelve properties at issue pursuant to

Executive Order 13692. Then, on June 10, 2018, Appellees filed a motion for

TRIA executions on the twelve blocked properties. They argued that each of the

three Claimants were agents or instrumentalities of FARC within the meaning of

§ 201(a) of TRIA. In support of Appellees’ argument that Claimants constitute

agents or instrumentalities of FARC, they filed 44 exhibits and two expert

affidavits.




             (E) to be owned or controlled by, or to have acted or purported to
             act for or on behalf of, directly or indirectly, any person whose
             property and interests in property are blocked pursuant to this
             order.
Exec. Order No. 13692, 80 Fed. Reg. 12747 (Mar. 8, 2015).
                                              5
              Case: 18-13696    Date Filed: 05/10/2019    Page: 6 of 12


      On June 28, 2018, the district court entered an order designating Claimants

as agents or instrumentalities of FARC and concluding that Appellees were entitled

to writs of execution on the twelve properties. According to the district court,

             Plaintiffs, through their extensive submissions, have
             adequately established that (1) they have obtained a
             judgment against a terrorist party (the FARC) that is
             based on a claim of terrorism, (2) the assets which
             Plaintiff seek to execute on are blocked assets as that
             term is defined in the Terrorism Risk Insurance Act, (3)
             the total amount of the execution does not exceed the
             assets of the terrorist’s agency or instrumentality, and (4)
             the owners of the assets which Plaintiffs seek to execute
             on is actually an agency or instrumentality of a terrorist
             party (the FARC).

The next day, the clerk of the court issued the writs of execution pursuant to the

district court’s order. On July 6, Appellees perfected their judgment lien in

compliance with Florida Statute § 55.10.

      On July 17, the U.S. Marshal levied on the twelve parcels, posting each writ

of execution in an open and conspicuous manner on each property. The notices

indicated that the public sale would occur on September 7, 2018. Then, on July 27,

the U.S. Marshal provided additional certified mail notice to the Claimants’

registered corporate addresses and their attorney of record in compliance with

Florida Statute § 56.21. Claimants’ attorney at the time, Mr. Videl-Cordero,

received the documents and actual notice of the execution proceedings on August

2.


                                           6
              Case: 18-13696    Date Filed: 05/10/2019    Page: 7 of 12


       On August 30, the Claimants filed a Rule 60(b) motion, urging the district

court to either vacate or stay the writs of execution issued on June 28 and afford

them “the opportunity to present evidence refuting the agency or instrumentality

designation.” The district court denied Claimants’ Rule 60(b) motion, noting how

Claimants failed to establish that they were not “agents or instrumentalities” of

FARC. Order Den. Mot. to Vacate at 2 (“[A] ‘bald assertion’ of counsel without

any supporting facts such as affidavits from property owners refuting the agency or

instrumentality designation or legal argument that Claimants are improperly

designated by the OFAC, is insufficient to grant relief.” (citing Stansell, 771 F.3d

at 738, 740–41)). Furthermore, the court noted that

             Claimants are afforded an opportunity to be heard now,
             and they have presented no basis to refute, either in fact
             or law, the agency or instrumentality designation. This
             Court, after due consideration of the Claimant’s
             argument and submissions, or lack thereof, concludes
             that the agency or instrumentality designation stands as
             true based on the total absence of any valid or arguable
             flaw.

Id. at 3.

       That day, Claimants filed a Notice of Appeal. Then, on September 4,

Claimants motioned the district court to stay the September 7 public sale. The

district court denied the request. Claimants then filed an emergency stay motion

with this Court. On September 6, we temporarily granted the stay. Two weeks



                                          7
              Case: 18-13696     Date Filed: 05/10/2019     Page: 8 of 12


later, we lifted the temporary stay. Claimants then filed a motion for

reconsideration, which we denied.

      The appellate stay having been lifted, the U.S. Marshal scheduled the public

sale for October 26, 2018. The Marshal again gave the requisite statutory certified

mail notice before publishing the new date four times. On October 26, the Marshal

conducted the public sale. Appellees submitted the winning bids on all twelve

parcels, and therefore are the legal owners.

      All that is left to review is Claimants’ initial appeal of the district court order

denying Claimants’ Rule 60(b) motion to vacate.

                                     II. Jurisdiction

      “Article III of the Constitution limits jurisdiction of the federal courts to the

consideration of certain ‘Cases’ and ‘Controversies.’” Adler v. Duval Cty. Sch.

Bd., 112 F.3d 1475, 1477 (11th Cir. 1997) (citing U.S. Const. art. III § 2). “A case

becomes moot—and therefore no longer a ‘Case’ or ‘Controversy’ for purposes of

Article III—when the issues presented are no longer ‘live’ or the parties lack a

legally cognizable interest in the outcome.” Already, LLC v. Nike, Inc., 568 U.S.
85, 91 (2013) (quotation and citation omitted). So, “[w]hen events subsequent to

the commencement of a lawsuit create a situation in which the court can no longer

give meaningful relief, the case is moot and must be dismissed.” Fla. Ass’n of




                                           8
              Case: 18-13696      Date Filed: 05/10/2019     Page: 9 of 12


Rehab. Facilities, Inc. v. Fla. Dep’t of Health & Rehab. Servs., 225 F.3d 1206,

1216 (11th Cir. 2000).

      Here, we are unable to grant meaningful relief. Claimants ask us to remand

with instructions for the district court to hold a hearing aimed at determining

whether they are agents or instrumentalities of FARC. The agents or

instrumentalities designation is important because it is one of two requirements a

plaintiff must satisfy in order to prove that certain properties are subject to

execution under TRIA. The district court determined that both requirements were

met here: (1) OFAC “blocked” the twelve properties; and (2) Claimants were

agents or instrumentalities of FARC. Accordingly, the court issued a writ of

execution on the Claimants’ twelve properties and those properties were

subsequently sold at a public sale. Given the sale, it would be fruitless for us to

instruct the district court to hold a hearing to reconsider the agents or

instrumentalities designation. That is, a determination that Claimants are not

agents or instrumentalities of a terrorist organization would not rescind the sale.

Consequently, no meaningful relief can be granted. This appeal is moot.

      Claimants argue that this case falls into the capable of repetition, yet evading

review exception to mootness. That exception “applies where (1) the challenged

action is in its duration too short to be fully litigated prior to cessation or

expiration, and (2) there is a reasonable expectation that the same complaining


                                            9
              Case: 18-13696     Date Filed: 05/10/2019     Page: 10 of 12


party will be subject to the same action again.” Arcia v. Fla. Sec’y of State, 772
F.3d 1335, 1343 (11th Cir. 2014). Claimants argue that both prongs are satisfied.

First, Claimants argue the challenged action—the sale of Claimants’ properties

without due process—was too short to be fully litigated prior to cessation because,

following this Court’s lifting of the stay, the public sale went forth. Second,

Claimants argue that they have a reasonable expectation that they will be subject to

similar execution efforts in the future because Appellees will continue to execute

on their judgment.

      We are not persuaded that Claimants satisfy either prong. First, Claimants

cannot prove that the action is so short in duration as to evade review. In fact,

review did occur—we considered Claimants’ motion for a stay of the public sale,

and even temporarily granted it before eventually lifting the stay. As many of our

sister circuits have held, “[w]here prompt application for a stay pending appeal can

preserve an issue for appeal, the issue is not one that will evade review.”

Headwaters, Inc. v. Bureau of Land Mgmt., Medford Dist., 893 F.2d 1012, 1016

(9th Cir. 1989) (quoting Am. Horse. Prot. Ass’n, Inc. v. Watt, 679 F.2d 150, 151

(9th Cir. 1982) (per curiam)); Neighborhood Transp. Network, Inc. v. Pena, 42
F.3d 1169, 1173 (8th Cir. 1994); New York City Emps. Ret. Sys. v. Dole Food Co.,

Inc., 969 F.2d 1430, 1435 (2d Cir. 1992); cf. In re Matos, 790 F.2d 864, 865 (11th

Cir. 1986) (“It is settled law in this circuit that when the debtor fails to obtain a


                                           10
              Case: 18-13696     Date Filed: 05/10/2019     Page: 11 of 12


stay pending appeal of the bankruptcy court’s or the district court’s order setting

aside an automatic stay and allowing a creditor to foreclose on a property, the

subsequent foreclosure and sale of the property renders moot any appeal.”).

Moreover, we agree with the Ninth Circuit that it does not matter that the

Claimants’ stay was ultimately denied. See Headwaters, Inc., 893 F.3d at 1016

n.8. Because we in fact did review Claimants’ motion to stay, this is not a claim

that “evades review.”

      Likewise, Claimants have not demonstrated that there is a “reasonable

expectation” of repetition. As mentioned, a plaintiff seeking a writ of execution

under TRIA must prove (1) that those properties are “blocked” and (2) that the

properties are owned by a terrorist organization or agents or instrumentalities of

that terrorist group. Here, Claimants have put forth no evidence suggesting that

OFAC has “blocked” any more of Claimants’ properties. Moreover, in a

subsequent suit, Appellees would have to independently establish that Claimants

are agents or instrumentalities of a terrorist organization. And Claimants could

refute that designation. 4 Ultimately, the capable of repetition, yet evading review

exception to mootness is inapplicable here.




4
 We do not comment on whether issue preclusion may bar Claimants from disputing an agency
or instrumentality designation made in subsequent actions.
                                            11
               Case: 18-13696        Date Filed: 05/10/2019        Page: 12 of 12


       Because this appeal is moot and no exception applies, we must dismiss it for

lack of jurisdiction. 5


DISMISSED.




5
 Claimants frame the issue on appeal as: “Whether Claimants-Appellants are entitled to a post-
deprivation due process hearing prior to execution on their properties.” We do not want our
dismissal for lack of jurisdiction to be perceived as resolving that merits question in the negative.
That is, in dismissing for lack of jurisdiction, we are not holding that future claimants are not
entitled to a post-deprivation due process hearing prior to execution on their properties.
                                                 12